Citation Nr: 0724265	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-28 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for primary open angle 
glaucoma (glaucoma), claimed as secondary to service-
connected diabetes mellitus (diabetes).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a Board hearing in March 2007.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran has 
a current diagnosis of glaucoma.

2.  Competent medical evidence of record does not show a 
relationship between the veteran's glaucoma and his service-
connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for glaucoma, claimed as 
secondary to service-connected diabetes, have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in December 2002 and March 2006, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand from the 
notices what was needed to substantiate his claim, and thus 
the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The March 2006 letter, noted above, 
satisfied the requirements set out by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in February 2003 and September 2006, he was 
afforded formal VA examinations to assess the existence, 
extent, and any possible etiologies of his glaucoma.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  




Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his glaucoma is caused by his 
service-connected diabetes.  The Board has carefully reviewed 
the medical and lay evidence.  Service medical records are 
negative for complaint, diagnosis, or treatment of glaucoma.  
The veteran's separation examination, dated in February 1968, 
denotes that his visual acuity was 20/20 in both eyes.  
Private medical records, dated from June 1998 to November 
2002, indicate that the veteran was diagnosed with glaucoma 
in July 1998, over 30 years following his military discharge.  
These records do not speak to any possible etiologies of this 
disease.

A VA examination was conducted in February 2002.  The 
examiner found that the veteran did not have any diabetic 
retinopathy in either eye, and his visual acuity with 
correction in the right eye was 20/20- and in the left eye 
was 20/25-.  He stated that the intraocular pressure was too 
high, and that there was advanced uptake disc cupping and 
visual field defects in the eyes.  The examiner diagnosed the 
veteran as having primary open angle glaucoma, which was 
unrelated his diabetes mellitus.

A second VA examination was conducted in September 2006.  The 
examiner diagnosed the veteran as having end-stage glaucoma, 
with the right eye being worse that the left, and opined that 
the glaucoma was very advanced at the time of the initial 
diagnosis.  He stated specifically that, "it is not possible 
to say, without resort to mere speculation, whether the 
diabetes has aggravated the glaucoma beyond its natural 
progression."  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
glaucoma, secondary to service-connected diabetes.  There is 
no relationship shown by the evidence of record between the 
veteran's glaucoma and his military service, or his service-
connected diabetes.  Neither VA examiner linked the veteran's 
glaucoma to his diabetes.  Thus, the veteran's claim must be 
denied.

While the Board has denied service connection for glaucoma, 
the Board does not question the sincerity of the veteran's 
conviction that his glaucoma is related to his military 
service or his diabetes; however, as a lay person, he is not 
competent to establish a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to offer or suggest a possible 
medical etiology, and because there exists no medical 
evidence providing such a nexus between the veteran's 
glaucoma and his military service or service-connected 
diabetes, there is no basis upon which to establish service 
connection for this claim.



ORDER

Service connection for glaucoma, including as secondary to 
service-connected diabetes, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


